department of the treasury internal_revenue_service washington d c date cc dom fs fi p number release date uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a state city county c date date date date date date date year year a dollar_figureb dollar_figurec d dollar_figuree series a bonds series b bonds issue s whether a private corporation’s operation of a correctional facility constructed with the proceeds of bonds that are purportedly tax-exempt results in private use whether a private corporation’s guarantee of the payment of debt service on the bonds satisfies the private payment or security test whether an examining agent should rely on the trust_indenture or the official statement when the two documents are inconsistent with respect to the property that secures payment of debt service on the bonds conclusion there is insufficient information to determine if the corporation’s operation of the correctional facility resulted in private use the exact amount of the corporation’s compensation the method for calculating such compensation and the actual services provided must be determined before evaluating whether the corporation’s compensation is permissible based on the corporation’s guarantee of debt service it appears that the private payment or security test may be met however before a final_determination is made with respect to this issue it is necessary to review the documentation related to the transaction to clarify the terms of the guarantee the trust_indenture is the legal document that establishes the trust estate to secure payment and debt service on the bonds in contrast the official statement is an offering document that discloses to prospective buyers the material terms of the bonds while the two documents serve different purposes from an examination standpoint they are both useful in that they provide information as to the substance of the financing with respect to the instant case however the two documents do not appear inconsistent facts the facts as stated below are based solely on the representations in your memorandum a was formed in year under state’s nonprofit corporation act a is a mutual benefit corporation with its principal office located in city a has one member county c is a publicly traded corporation with headquarters in city c is in the business of managing prisons for governmental entities on date a adopted and approved a resolution for the issuance of tax- exempt bonds for the purpose of constructing a medium security correctional facility the facility in county it was intended that bonds would be issued in year but the financing was delayed due to litigation resulting from community resistance to the construction of the facility a preliminary limited offering memorandum dated year provides that the payment of principal and interest and premium if any on bonds issued to construct the facility will be guaranteed by c the preliminary limited offering memorandum also states that c will unconditionally guarantee to the trustee the full and prompt payment of the principal and interest and premium on the bonds as a result of c’s guarantee the bonds were not offered to the public on date the series a bonds were issued in the amount of dollar_figureb on date a’s board_of directors approved a resolution to issue additional bonds for construction related to the facility subsequently on date the series b bonds were issued in the amount of dollar_figurec the official statements for the series a and series b bonds collectively referred to as the bonds provides that a has pledged the gross revenues of the facility to pay the principal or redemption price interest and expenses of the bonds the official statements also provide that the trust estate for the bonds includes any deficit agreements in which a has rights further the official statements provide that the security for the bonds includes amounts pledged pursuant to a deficit agreement executed by a and c pursuant to the official statements c is responsible during the term of the management agreement with a as described below for the payment of all expenses in the construction of the facility including the payment of all debt service incurred to finance the construction of the facility on date c entered the debt service deficit agreement with a pursuant to that agreement c agrees to pay to the trustee on behalf of the issuer to the extent amounts are not otherwise available under the bond indenture for that purpose the full and prompt payment of moneys sufficient to pay any debt service deficits consisting of principal on the bonds when the same become due on stated maturity dates and on mandatory sinking_fund installment dates as provided in the indenture interest on the bonds semi-annually and in the event state exercises its option to purchase the facility from the issuer the difference between the principal and interest owing on the bonds on the date set for redemption of the bonds and all amounts paid_by the state for the facility and deposited with the trustee and all other funds on deposit with the trustee and available for such purpose on the date for the redemption of the bonds to pay the redemption price of the bonds to be redeemed the debt service agreement was amended so that it would also apply to the series b bonds on or about date a and c entered into the management agreement whereby c agreed to construct and manage the facility the facility opened in year and has a capacity of d beds under the agreement a receives all revenue from the operation of the facility c is entitled to the operating per_diem payments set forth under the state incarceration agreement described below in addition to amounts negotiated for other services for other incarceration contracts a and c negotiate a fixed fee per_diem rate c may provide additional services for unspecified additional compensation the term of the contract between a and c is three years from the service commencement_date which is date and may be extended for two additional years the operating per_diem payments due to c under the management agreement are purportedly net of the amount required to pay principal premium if any and interest on the bonds on date a leased the facility to county county in turn entered into incarceration agreement with state for the placement of state inmates at the facility as stated above state pays a per_diem amount for its use of the facility the incarceration agreement provides that the obligations of county may be performed in whole or in part by subcontractors if the state requires less than percent of facility’s capacity c can solicit contracts from other jurisdictions c is liable for any shortfall in revenues available to a necessary to meet its debts service obligation on the bonds in addition if c is required to make any payments of debt service under the debt service agreement a is required to terminate any management_contract with an operator of the facility other than c and contract with c to manage the facility pursuant to a qualifying management_contract the official statement grants state the right to purchase facility according to a set schedule during each period in which the option is exercisable the purchase_price of the facility is less than the scheduled principal indebtedness outstanding on the bonds during the corresponding period if state exercises the option to purchase the facility the bonds are subject_to mandatory redemption at the redemption price equal to of the principal_amount plus interest an undated letter from a to c states that in recognition of exemplary performance in operating the facility c is to receive additional compensation in the amount of dollar_figuree as additional management fees law and analysi sec_1 private use sec_103 of the code1 provides in part that except as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_103 provides that the exemption provided by subsection a shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 defines the term private_activity_bond as any bond issued as part of an issue that meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 sec_141 states that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 defines private_business_use as use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit use as a member of the general_public is not private use sec_141 was added to the code by the tax_reform_act_of_1986 the act and generally applies to bonds issued after date the legislative_history to the act h_r rep no 99th cong 1st sess vol c b the house report indicates that the rules established under prior_law to determine when bond proceeds are used by person sec_1 all code references are to the internal_revenue_code_of_1986 unless specifically stated otherwise other than governmental units generally apply under sec_141 of the code thus a person may be a user of bond proceeds under sec_141 as a result of ownership of bond-financed property actual or beneficial use of the property pursuant to a lease a management or incentive payment contract or certain other arrangements such as a take-or-pay or other output-type contract with respect to a contract between a private management or other service company and a governmental_unit to operate bond-financed governmental facilities sec_1301 of the act indicates that such use generally is not treated as trade_or_business use by a private person provided the term of such contract including renewal options does not exceed years the exempt owner has the option to cancel such contract at the end of any 3-year period the manager under the contract is not compensated in whole or in part on the basis of a share of net profits and at least percent of the annual compensation of the manager under such contract is based on a periodic fixed fee final regulations under sec_141 published on date provide guidance on whether a management_contract with respect to bond-financed property results in private_business_use specifically sec_1_141-3 provides that a management_contract with respect to financed property generally results in private_business_use of that property if the contract provides for compensation_for services rendered with compensation based in whole or in part on a share of net profits from the operation of the facility the determination as to whether a management_contract within the meaning of sec_1_141-3 with respect to financed property results in private_business_use is based on all the facts and circumstances id the final regulations under sec_141 are generally applicable only to bonds issued on or after date as noted above the series a and series b bonds were issued prior to the effective date of the regulations moreover there is no indication that there was an election to apply the final regulations to this transaction however while the final regulations may not be controlling with respect to the arrangement at issue the rules enunciated are instructive in evaluating the current arrangement in that the regulatory language reiterates the basic principles set forth in sec_1301 of the act moreover simultaneously with the publication of sec_1_141-3 of the regulations the service issued revproc_97_13 1997_5_irb_18 which mirrors much of the language of sec_1_141-3 and sets forth certain operating guidelines for contracts to manage bond-financed facilities if those guidelines are satisfied a management_contract will not cause the facilities to be treated as used in a private_business_use while revproc_97_13 is generally effective for any management_contract entered into materially modified or extended other than pursuant to a renewal option on or after date an issuer may apply the revenue_procedure to any management_contract entered into prior to date under section dollar_figure of revproc_97_13 the term management_contract means a management service or incentive payment contract between a qualified user and a service provider under which the service provider provides services involving all a portion of or any function of a facility a contract for the provision of management services for an entire hospital a contract for management services for a specific department of a hospital and an incentive payment contract for physician services to patients of a hospital are each treated as a management_contract sec_5 of revproc_97_13 provides that to meet the safe_harbor a contract must provide for reasonable_compensation for services rendered with no compensation based in whole or in part on a share of net profits from the operation of the managed facility arrangements that are generally not considered to be based on a share of net profits include those where compensation is based on a a percentage of gross revenues or adjusted gross revenues of a facility or a percentage of expenses from a facility but not both b a capitation fee3 or c a prior to the issuance of revproc_97_13 revproc_93_19 1993_1_cb_526 contained advance_ruling guidelines for determining whether a management_contract results in private_business_use under sec_141 of the 1986_code that revenue_procedure obsoleted upon the effective date of revproc_97_13 applies to any service_contract entered into materially modified or extended other than pursuant to a renewal option after date the permissible compensation arrangements delineated in revproc_93_19 are repeated in revproc_97_13 along with several additional compensation arrangements as revproc_97_13 is generally less restrictive than revproc_93_19 and since issuers may apply revproc_97_13 to contracts entered into prior to date our analysis of the current arrangement is based primarily on the provisions of revproc_97_13 section dollar_figure of revproc_97_13 defines a capitation fee to mean a fixed periodic amount for each person for whom the service provider or the qualified user assumes the responsibility to provide all needed services for a specified period so long as the quantity and type of services actually provided to covered persons varies substantially for example a capitation fee includes a fixed dollar amount payable per month to a medical service provider for each member of a health_maintenance_organization plan for whom the provider agrees to provide all needed medical services for a specified period a capitation fee may include a variable component of up to percent of the total capitation fee designed to protect the service provider against risks such as catastrophic loss the definition is essentially identical to that provided in revproc_93_19 per-unit fee sec_5 further provides that reimbursement of the service provider for actual and direct expenses paid_by the service provider to unrelated third parties is not by itself treated as compensation sec_5 of revproc_97_13 provides that a productivity reward equal to a stated dollar amount based on increases or decreases in gross revenues or adjusted gross revenues or reductions in total expenses but not both increases in gross revenues or adjusted gross revenues and reductions in total expenses in any annual period during the term of the contract generally does not cause the compensation to be based on a share of net profits a permissible compensation arrangement under section dollar_figure of revproc_97_13 includes an arrangement where at least percent of the compensation_for services for each annual period during the term of the contract is based on a periodic fixed fee section dollar_figure of the revenue_procedure defines a periodic fixed fee as a stated dollar amount for services rendered for a specified period of time for example a stated dollar amount per month is a periodic fixed fee the term of the contract including all renewal options must not exceed the lesser_of percent of the reasonably expected useful_life of the financed property and years for purposes of this section a fee does not fail to qualify as a periodic fixed fee as a result of a one-time incentive award during the term of the contract under which compensation automatically increases when a gross revenue or expense target but not both is reached if that award is equal to a single stated dollar amount sec_5 the safe_harbor also permits certain arrangements where at least percent of the compensation_for services for each annual period during the term of the contract is based on a periodic fixed fee sec_5 the term of the contract including all renewal options must not exceed the lesser_of percent of the reasonably expected useful_life of the financed property and years for purposes of sec_5 a fee does not fail to qualify as a periodic fixed fee as a result of a one-time incentive award during the term of the contract under which a per-unit fee is defined as a fee based on a unit of service provided specified in the contract or otherwise specifically determined by an independent third party such as the administrator of the medicare program or the qualified user for example a stated dollar amount for each specified medical procedure performed car parked or passenger mile is a per-unit fee separate billing arrangements between physicians and hospitals generally are treated as per-unit fee arrangements compensation automatically increases when a gross revenue or expense target but not both is reached if that award is equal to a single stated dollar amount the safe_harbor also includes certain arrangements where either at least percent of the compensation_for services for each annual period during the term of the contract is based on a periodic fixed fee or all of the compensation_for services is based on a capitation fee or a combination of a capitation fee and a periodic fixed fee sec_5 the term of the contract including all renewal options must not exceed years the contract must be terminable by the qualified user on reasonable notice without penalty or cause at the end of the third year of the contract term id in addition to satisfy the safe_harbor requirements the service provider may not have any role or relationship with the qualified user that in effect substantially limits the qualified user’s ability to exercise its rights including cancellation rights under the contract based on all the facts and circumstances see sec_5 this requirement is satisfied if a not more than percent of the voting power of the governing body of the qualified user in the aggregate is vested in the service provider and its directors officers shareholders and employees b overlapping board members do not include the chief executive officers of the service provider or its governing body or the qualified user or its governing body and c the qualified user and the service provider under the contract are not related parties as defined in sec_1_150-1 based on the information provided it appears that compensation under the management agreement is based primarily on the per_diem payments paid_by state for retaining prisoners at the facility if state utilizes less than percent of the facility c may obtain prisoners through contracts with other jurisdictions in such cases however c’s compensation is still based on a fixed per_diem rate negotiated between a and c the management agreement allows for additional compensation to c upon the furnishing of additional services but neither the type of services nor the manner of computing the additional compensation is specified while facially the payments to c may share similarities with both periodic fixed fees and capitation fees in that the payments are based on a per_diem amount it also appears that the compensation to c is net of certain expenses in particular the facts indicate that the per_diem payments under the management agreement are net of the amount needed to pay debt service on the bonds thus the fees may not qualify as either periodic fixed fees or capitation fees as defined by revproc_97_13 and may be based on the net profits of the facility moreover although the contract provides for compensation_for additional services rendered by c neither the type of additional services nor the manner of calculating compensation_for such services is specified in addition c was purportedly paid an additional dollar_figuree due to its exemplary performance operating the facility while sec_5 of revproc_97_13 allows for certain productivity rewards there is simply no information to determine how the additional_amount to c was calculated and whether the payment meets the requirements of sec_5 accordingly additional information regarding the specific services provided by c and the method of calculating the compensation_for such services is needed to further analyze the nature of the compensation in question further information regarding the term of the management agreement is also needed the available facts indicate that the contract with c has a term of five years with renewals however there is no indication as to whether the contract is terminable by a qualified user5 on reasonable notice without penalty or cause at the end of the third year of the contract term such termination provision is required under revproc_97_13 if additional facts reveal that either at least percent of the compensation_for services for each annual period during the term of the contract is based on a periodic fixed fee or all of the compensation_for services is based on a capitation fee or a combination of a capitation fee and a periodic fixed fee in addition there are no facts to indicate that c will have a role or relationship that substantially limits directly or indirectly a’s ability to exercise its rights under the management agreement there is no information that a and c have overlapping boards of directors or that they are related parties within the meaning of sec_1_150-1 see revproc_97_13 sec_5 moreover the provision which requires a to terminate a management_contract with an operator of the facility other than c if c is required to make any payments of debt service indicates at the very least that there may be a period of time when c does not operate the facility finally while additional information is necessary to properly consider whether the safe_harbor requirements have been met a failure to satisfy revproc_97_13 is not necessarily determinative as stated all facts and circumstances must be considered to determine whether the contract at issue results in private_business_use that stated we are willing to supplement our advice with respect to this issue once additional information has been obtained for purposes of revproc_97_13 a qualified user means any state_or_local_governmental_unit as defined in sec_1_103-1 of the regulations or any instrumentality thereof the term also includes a sec_501 organization if the financed property is not used in an unrelated_trade_or_business under sec_513 of the 1986_code sec_3 private security private payment test sec_141 provides that an issue meets the private_security_or_payment_test if the payment of the principal of or the interest on more than percent of the proceeds of such issue is directly or indirectly i secured_by any interest in property used or to be used for a private_business_use or payments in respect of such property or ii to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use the private_security_or_payment_test of sec_141 was enacted as part of the act under the test both direct and indirect payments made by any person other than a governmental_unit who is treated as using the bond proceeds are counted such payments are counted whether or not they are formally pledged as security or are directly used to pay debt service on the bonds h_r conf_rep no 99th cong 2d sess ii-688 vol c b sec_103 of the internal_revenue_code of provided similar rules regarding private_business_use and private payments under former sec_1_103-7 the security_interest test can be met by the terms of the bond indenture or by an underlying arrangement the underlying arrangement can result from separate agreements between the parties or from all the facts and circumstances of the issuance in the instant case the preliminary limited offering memorandum the official statements for the bonds the debt service agreement and the management agreement all purportedly reference c’s obligation to pay debt service on the bonds in the event revenues from the facility are insufficient while it appears that the private_security_or_payment_test may be met the terms of c’s guarantee must be clarified before a final_determination is made further advice was requested as to whether the bonds at issue are governmental bonds or private_activity_bonds generally governmental bonds means an issue of state_or_local_bonds if as of the date_of_issue either the interest on the issue is excluded from gross_income under sec_103 of the code and none of the bonds are private_activity_bonds under sec_141 of the code as stated a private_activity_bond is any bond that meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 as there is insufficient information to determine if the private business tests are met the classification of the bonds as either governmental or private_activity_bonds must await the resolution of these issues conflict between bond documents in addition to the above advice was requested as to the legal weight to be accorded particular documents in the bond transcript particularly in situation where conflicts between the official statement and trust_indenture exist as a general_rule the preliminary official statement and the official statement are offering documents the official statement discloses to prospective buyers the material terms of the offering the information provided in the official statement is regulated by the securities_and_exchange_commission in contrast the trust_indenture is one of the basic legal documents prepared in connection with a bond issuance the indenture is a contract between the issuer and the bond trustee it is the indenture which provides for the creation of the trust estate to secure payment and debt service on the bonds in the event of a default bondholders look only to items specified as part of the trust estate see examination guidelines for municipal financing arrangements ann 1995_32_irb_54 with respect to the instant transaction there is a suggestion that there is a conflict between the trust_indenture and the official statement specifically the indenture indicates that a pledges the revenues of the facility to pay debt service on the bonds while the official statement provides that c guarantees the payment of debt service viewed in isolation these provisions may appear inconsistent considering the financing as a whole however the documents do not appear to conflict in addition to the provision mentioned above the official statement also provides that c is liable only to the extent amounts are not otherwise available under the indenture for debt service in addition compensation to c under the management agreement is net of the amounts required to pay the debt service on the bonds the debt service agreement a’s rights to which are pledged to the trust estate clarifies that c is liable for any deficit in funds available to a for debt service on the bonds rather than conflicting these provisions clarify that debt service on the bond is to be paid from the revenues generated from the operation of the facility and c is liable for any resulting deficit although apparently not an issue in the present case conflicting statements in bond documents should not be ignored on the premise that one document carries greater legal weight than another for examination purposes all relevant documents should be considered for example although the indenture is the legal document that creates the trust estate and the document that bondholders will look to in the event of default the private payment test for purposes of sec_141 may be satisfied by the existence of any underlying arrangement in addition the official statement serves as an important starting point for understanding the basic details of the financing inconsistent statements in documents even if not documents typically viewed as part of the bond transcript may provide evidence that the economic reality of the financing does not reflect its purported form case development hazards and other considerations as discussed there is insufficient information to determine if the private business tests are met to clarify this issue it is not only necessary to review all contracts and agreements related to this transaction but the agent must determine the extent of services provided by c and the manner in which total compensation is computed should also ascertain whether the issuer elected into the final regulations under sec_141 such a determination will assist with the final evaluation of this transaction as stated we will be glad to supplement this advice once you have obtained additional information that stated you please call if you have any further questions by joel e helke branch chief financial institutions products
